FILED
                            NOT FOR PUBLICATION                             OCT 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-56108

               Plaintiff-Appellee,               D.C. No. 2:03-cr-00337-DSF

 v.
                                                 MEMORANDUM*
JOHN HOBART ZENTMYER,

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Former federal prisoner John Hobart Zentmyer appeals pro se from the

district court’s order denying his petition for writ of error coram nobis. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

denial of a petition for writ of error coram nobis, see Matus-Leva v. United States,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
287 F.3d 758, 760 (9th Cir. 2002), and we affirm.

      Zentmyer contends that the district court violated his due process rights by

denying his petition sua sponte after the government had defaulted by failing to file

a timely response. We need not determine whether the district court erred in this

regard because the record shows that Zentmyer is ineligible for coram nobis relief.

See id. (“We may affirm on any ground finding support in the record.”). The

district court correctly concluded that Zentmyer has not shown that valid reasons

exist for not attacking the conviction earlier or that “the error is of a fundamental

character.” See id. (listing requirements for coram nobis relief).

      AFFIRMED.




                                           2                                    15-56108